DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is in response to the Amendment filed on the date: March 28, 2022.
Claims 1-19 are currently pending.  Claims 1, 11, 13-14 and 16-19 have been amended.  No claims have been canceled or are new.

Response to Arguments
Claims Objections
Applicant’s arguments, see REMARKS page 6, with respect to the claim objection of claim 17 have been fully considered and are persuasive.  The objection of claim 17 has been withdrawn. 

Claim Rejections – 35 U.S.C. §112
Applicant’s arguments, see REMARKS page 6, with respect to the rejection of claim 17 have been fully considered and are persuasive.  The rejection of claim 17 has been withdrawn. 

Claim Rejections – 35 U.S.C. §103
The applicant has argued that the prior arts Talbot, Kim and Kuan fail to teach the newly amended limitations of independent claims 1 and 11, see REMARKS pages 6-8.  The examiner respectfully disagrees with the applicant’s argument.  The examiner believes that Kuan teaches the newly amended claim limitations argued by the applicant (see the examiner’s explanation in the rejection of newly amended limitations in claims 1 and 11 below).  In particular, the interpretation of the limitations of claims 1 and 11 is that the first substrate and the second substrate may be identical to each other and thus the monitoring information based on the first and second substrate to determine abnormality in the first and second substrate would be the identical to each other.
Thus, with the examiner’s argument above and in the rejection below, the rejection of claims 1-19 are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation “an error range” in line 3.  This limitation appears to be referring back to the original recitation of the limitation found in claim 11 lines 7 and 8.  Thus the limitation in claim 18 should be changed to “the error range”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbot et al. 2005/0200841 (called Talbot hereinafter and applicant disclosed art), in view of Kim et al. KR1020120133589 (called Kim hereinafter, applicant disclosed art and English Machine Translation provided by the examiner) and further in view of Kuan 2011/0052040.

Regarding independent claim 1, Talbot teaches, in Figure 6A, a device for inspecting substrates (Fig. 6A), the device comprising: 
a substrate mounting part (stage 632) for mounting a substrate (wafer 622); 
an analysis part (Fig. 6B; 652) configured to determine presence of abnormality of the substrate (para [0054, 0058 and 0060]).
Talbot fails to teach a measurement part moving relative to the substrate and for monitoring the substrate; a control part configured to control a movement path of the measurement part so that at least some regions are monitored from positions different from each other with respect to the substrate.
Kim teaches, in Figure 6, a measurement part (120) moving relative to the substrate (10) and for monitoring the substrate; a control part (130) configured to control a movement path (moving 120) of the measurement part so that at least some regions are monitored from positions different from each other with respect to the substrate (Fig. 6).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Talbot with the movable measurement device as described by Kim for the purpose of measuring reflected light from the substrate to determine if a particular area of the substrate is defective.
Talbot and Kim fail to teach a plurality of substrates comprising a first substrate and a second substrate; determine presence of abnormality of the plurality of substrates determining whether monitoring information of the first substrate falls within an error range set based on the first substrate and whether monitoring information of the second substrate falls within an error range set based on the second substrate.
Kuan teaches a plurality of substrates comprising a first substrate and a second substrate (Fig. 6; 600; para [0050]); determine presence of abnormality of the plurality of substrates determining whether monitoring information of the first substrate falls within an error range set based on the first substrate (Figs. 3A and 6; para [0040 and 0049], each segment is compared to one another to determine any abnormality, with the error range being the difference between the two segments being acceptable or not and since the segments are supposed to be identical to each other the first substrate is thus considered to being used as monitoring information for itself) and whether monitoring information of the second substrate falls within an error range set based on the second substrate (Figs. 3A and 6; para [0040 and 0049]; other segments being compared with each other).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Talbot and Kim with the plurality of substrates being inspected as described by Kuan for the purpose of inspecting a plurality of substrates at the same time resulting in increased flexibility and efficiency of inspecting substrates.

Regarding claim 2, Talbot, Kim and Kuan teach the device of claim 1, Kuan further teaches wherein the plurality of substrates are selected from substrates for which a same predetermined process has been performed (Fig. 6; para [0016]).

Regarding claim 3, Talbot, Kim and Kuan teach the device of claim 1, Kim further teaches, in Figure 6, further comprising a support part (161 and 162) installed over the substrate mounting part, wherein the measurement part is installed under the support part so as to be movable in one direction (120 is under 161 and 162).

Regarding claim 4, Talbot, Kim and Kuan teach the device of claim 3, Kim further teaches wherein at least one of the substrate mounting part and the support part is installed so as to be rotatable around a center axis of the substrate (Fig. 6; 161, 162 and 120 are moved around the substrate with the center axis being the middle of substrate 10).

Regarding claim 5, Talbot, Kim and Kuan teach the device of claim 1, Kim further teaches wherein the control part controls the measurement part so that the measurement part has a linear movement path (Fig. 6; linear movement along 161 or 162).

Regarding claim 6, Talbot, Kim and Kuan teach the device of claim 1, Kim further teaches wherein the control part performs control so that the measurement part has a movement path via a central portion of the substrate (Fig. 6; movement along 161 and 162 center area of the substrate).

Regarding claim 7, Talbot, Kim and Kuan teach the device of claim 1, Kim further teaches wherein the control part performs control so that the measurement part has a movement path bent at the central portion of the substrate (Fig. 6; movement along 161 and 162 allow a movement path ben at the center of the substrate).

Regarding claim 8, Talbot, Kim and Kuan teach the device of claim 1, Kim further teaches wherein the control part performs control so that the movement path of the measurement part has a length not greater than a diameter of the substrate (Fig. 6; the movement along 161 and 162 will be kept within the dimensions of the substrate).

Regarding claim 9, Talbot, Kim and Kuan teach the device for inspecting substrates of claim 1, Kim further teaches wherein the measurement part intermittently monitors the substrate on the movement path (Fig. 6; 120 moves along the path shown and monitors the substrate).

Regarding claim 10, Talbot, Kim and Kuan teach the device for inspecting substrates of claim 1, Talbot further teaches wherein the substrate mounting part is installed in a loadlock chamber configured to store the plurality of substrates which are transported from a process chamber in which a predetermined process is performed (Fig. 6A; para [0061-0062], the wafer is placed in a load-lock subsystem 642), or is installed in a front end module (EFEM) connected to the loadlock chamber and configured to discharge the plurality of substrates.

Claims 11-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbot in view of Kuan.

Regarding independent claim 11, Talbot teaches, in Figure 6A, a method for inspecting substrates (Abstract), the method comprising: 
selecting a first substrate (622); 
monitoring some regions of the first substrate (Fig. 6A; para [0054, 0058 and 0060]); and 
determining presence of abnormality of the first substrate (para [0054, 0058 and 0060]).
Talbot fails to teach selecting a second substrate from among a plurality of substrates; monitoring some regions of the second substrate; determining presence of abnormality from monitoring information about the second substrate; determining presence of abnormality of the plurality of substrates determining whether monitoring information of the first substrate falls within an error range set based on the first substrate and whether monitoring information of the second substrate falls within an error range set based on the second substrate.
Kuan teaches, in Figure 6, selecting a second substrate (one of the substrates 600) from among a plurality of substrates (600); monitoring some regions of the second substrate (para [0016 and 0050]); determining presence of abnormality from monitoring information about the second substrate (para [0016 and 0050]); determining presence of abnormality of the plurality of substrates determining whether monitoring information of the first substrate falls within an error range set based on the first substrate (Figs. 3A and 6; para [0040 and 0049], each segment is compared to one another to determine any abnormality, with the error range being the difference between the two segments being acceptable or not and since the segments are supposed to be identical to each other the first substrate is thus considered to being used as monitoring information for itself) and whether monitoring information of the second substrate falls within an error range set based on the second substrate (Figs. 3A and 6; para [0040 and 0049]; other segments being compared with each other).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Talbot with the plurality of substrates being inspected as described by Kuan for the purpose of inspecting a plurality of substrates at the same time resulting in increased flexibility and efficiency of inspecting substrates.

Regarding claim 12, Talbot and Kuan teach the method of claim 11, Kuan further teaches wherein in the selecting of the first substrate and the second substrate, the first substrate and the second substrate are selected from among a plurality of substrates belonging to one lot (Fig. 6; para [0016 and 0050]).

Regarding claim 13, Talbot and Kuan teach the method of claim 11, Kuan further teaches wherein, in the selecting of the first substrate and the second substrate, the first substrate and the second substrate are selected from among a plurality of substrates for which a predetermined process is performed in a same chamber (Fig. 6; para [0016 and 0050]).

Regarding claim 14, Talbot and Kuan teach the method of claim 11, Kuan further teaches wherein, in the monitoring of some regions of the second substrate, at least some regions of a monitoring region of the second substrate and at least some regions of a monitoring region of the first substrate are different from each other (Fig. 6; para [0016 and 0050], dies from different substrates can be inspected together).

Regarding claim 18, Talbot and Kuan teach the method of claim 11, Kuan further teaches wherein, in the determining of presence of abnormality, when the monitoring information about the first substrate and the information about the second substrate each fall within an error range, a processed state is determined to be good (para [0049]; the substrates are compared with each other to determine any defects, if the comparisons are the same then there are no defects).

Regarding claim 19, Talbot and Kuan teach the method of claim 18, Kuan further teaches, in Figure 6, wherein, in the determining of presence of abnormality, when a monitoring region of the first substrate and a monitoring region of the second substrate partially overlap, the error range is corrected by using a deviation in monitoring information about an overlapping region (para [0049]; the substrates are compared against each other to determine any defective substrates, thus overlapped substrates would still be compared to other substrates which causes any potential errors would be corrected).

Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbot, in view of Kuan and further in view of Kim.

Regarding claim 15, Talbot and Kuan teach the method of claim 11, but fail to teach wherein the monitoring of some regions of the first substrate is performed by moving a measurement part, for monitoring the first substrate, relative to the first substrate in a first direction via a central portion of the first substrate.
Kim teaches, in Figure 6, wherein the monitoring of some regions of the first substrate is performed by moving a measurement part (120), for monitoring the first substrate, relative to the first substrate in a first direction via a central portion of the first substrate (Fig. 6; movement along 161 and 162 within the center area of the substrate).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Talbot and Kuan with the movable measurement device as described by Kim for the purpose of measuring reflected light from the substrate to determine if a particular area of the substrate is defective.

Regarding claim 16, Talbot, Kuan and Kim teach the method of claim 15, Kim further teaches, in Figure 6, wherein the monitoring of some regions of the second substrate is performed by moving the measurement part (120), for monitoring the second substrate, relative to the second substrate in a second direction (movement along 161 and/or 162), which is different from the first direction, via the central portion of the second substrate (Fig. 6; movement along 161 and 162 within the center area of the substrate).

Regarding claim 17, Talbot, Kuan and Kim teach the method of claim 15, Kim further teaches, in Figure 6, wherein the monitoring of some regions of the first substrate is performed by intermittently monitoring the first substrate while the measurement part for monitoring the first substrate moves, and the monitoring of some regions of the second substrate is performed by intermittently monitoring the second substrate while the measurement part for monitoring the second substrate moves (the measuring device 120 moves to various positions which will monitor the substrates, thus it will monitor the plurality of substrates while moving as shown in Fig. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Murakami discloses “Substrate inspecting method and substrate inspecting apparatus using the method” (see 2004/0208353)
Nakano et al. discloses “Apparatus and method for inspecting defects” (see 2007/0177136)
Utsumi discloses “Multifunctional substrate inspection apparatus and multifunctional substrate inspection method” (see 2019/0162756)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867      

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867